United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41319
                        Conference Calendar



LOUIS A. OLIVAREZ,

                                    Plaintiff-Appellant,

versus

KIMBERLY KAY PETTER, Deputy/Jailer; MICHAEL
RATCLIFF, Sheriff; MICHAEL BUCHANIK,
Captain Deputy; DONNA ODEM-DOLLINS,
Fire Department Captain; VICTORIA
COUNTY TEXAS; CITY OF VICTORIA; VICTORIA
SHERIFFS OFFICE,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 6:03-CV-57
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Louis Olivarez, Texas prisoner # 1148316, appeals from the

district court’s dismissal of his prisoner civil rights

complaint pursuant to 42 U.S.C. § 1983 as frivolous.     See 28

U.S.C. § 1915(e)(2)(B)(i).   Olivarez argues that the district

court erred in dismissing his claims that rumors were

disseminated about his personal life, that he suffered

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41319
                                -2-

discrimination, and that two of the defendants were liable under

respondeat superior.

     We review the district court’s dismissal of Olivarez’s

complaint as frivolous for an abuse of discretion.     See Newsome

v. EEOC, 301 F.3d 227, 231 (5th Cir. 2002).

     Olivarez’s claim that Petter and Odem-Dollins disseminated

rumors surrounding his personal life is not cognizable under

§ 1983, as these actions were in pursuit of private aims rather

than in furtherance of state authority.     See Harris v. Rhodes, 94

F.3d 196, 197 (5th Cir. 1996).    Similarly, Olivarez’s claim that

Petter denied him access to the sheriff’s office in violation of

the Equal Protection Clause is meritless because Petter’s denial

was the result of a personal dispute with Olivarez.     See id.

     Olivarez’s claim that Petter committed perjury which

resulted in his current incarceration for convictions of burglary

of a habitation and aggravated assault is premature and not

cognizable at this time under § 1983.     See Heck v. Humphrey, 512

U.S. 477, 486-87 (1994).

     Finally, Olivarez’s claim that Ratcliff and Buchanik are

liable for Petter’s actions solely due to their supervisory roles

is not cognizable under § 1983.      See Thompkins v. Belt, 828 F.2d

298, 303-04 (5th Cir. 1987).

     Olivarez’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   As such, it is dismissed.    See 5TH CIR. R. 42.2.
                          No. 04-41319
                               -3-

     The district court’s dismissal of Olivarez’s claims pursuant

to § 1915(e)(2)(B)(i) and the dismissal of the instant appeal as

frivolous count as two strikes under § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Olivarez is

cautioned that once he accumulates three strikes, he will not be

permitted to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.